EXHIBIT 10.1

 



FOURTH AMENDMENT TO  

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into and effective as of December 7, 2009, among CRIMSON
EXPLORATION INC., a Delaware corporation (the “Borrower”), the undersigned
Guarantor (the “Guarantor”), the Lenders party to the Credit Agreement
referenced below (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent for the Lenders (in such capacity, together with its successors in such
capacity, “Agent”, and in its individual capacity “Wells Fargo”).

 

WITNESSETH:

WHEREAS, Borrower, the Guarantor, Agent and the Lenders entered into that
certain Amended and Restated Credit Agreement dated as of May 31, 2007, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of July 31, 2009, as amended by that certain Second Amendment to
Amended and Restated Credit Agreement dated as of November 6, 2009, and as
amended by that certain Third Amendment and Limited Waiver to Amended and
Restated Credit Agreement dated as of November 6, 2009 (as the same may be
renewed, extended, amended or restated from time to time, the “Credit
Agreement”), whereby Agent and the Lenders agreed to make available to Borrower
a credit facility upon the terms and conditions set forth in the Credit
Agreement;

 

WHEREAS, Borrower and Guarantor have asked Agent and the Lenders to amend
certain provisions of the Credit Agreement to reflect certain changes therein;
and

 

WHEREAS, Agent and the Lenders have agreed to amend certain provisions of the
Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the parties to this Amendment hereby agree as follows:

 

SECTION 1.    Terms Defined in Credit Agreement. As used in this Amendment,
except as may otherwise be provided herein, all capitalized terms defined in the
Credit Agreement shall have the same meaning herein as therein, all of such
terms and their definitions being incorporated herein by reference. The Credit
Agreement, as amended by this Amendment, is hereinafter called the “Agreement.”

 

SECTION 2.    Amendments to Credit Agreement. Subject to the conditions
precedent set forth in Section 5 hereof, the Credit Agreement is hereby amended
as follows:

 

(a)         Section 1.02 of the Credit Agreement is hereby amended by inserting
the definitions of the terms “Permitted Senior Notes” and “Secondary Equity
Offering”, in alphabetical order, as follows:

 

"Permitted Senior Notes" shall mean any unsecured senior or unsecured senior
subordinated Debt, issued pursuant to Section 9.01(m) and any refinancing
thereof,the aggregate principal amount of which does not exceed $200,000,000 at
any one time outstanding.”

 

"Secondary Equity Offering" shall mean the closing of one or more public
offerings for shares of capital stock or other equity interests of the Borrower
after December 8, 2009.”

 

(b)        Section 2.08 of the Credit Agreement (Borrowing Base) is hereby
amended by inserting Subsection (f), in order, to read as follows:

 

 



--------------------------------------------------------------------------------

 

“(f) Notwithstanding anything to the contrary contained herein, each time
Borrower issues any Debt under Section 9.01(m) which, together with all other
issuances under such Section, less the aggregate amount of such Debt incurred
under Section 9.01(m) previously repurchased or redeemed, in the aggregate
exceeds $150,000,000, then on the date of issuance thereof, and without
duplication, the Borrowing Base then in effect shall be reduced automatically by
an amount equal to the product of 0.25 and the incremental stated principal
amount of such Debt so issued in excess of $150,000,000. The Borrowing Base as
so reduced shall become the new Borrowing Base immediately upon such date of
issuance and shall remain in effect until redetermined pursuant to this
Agreement. For purposes of this Section 2.08(f), if any such Debt is issued at a
discount or otherwise sold for less than "par", the reduction shall be
calculated based upon the stated principal amount without reference to such
discount. Such automatic redetermination of the Borrowing Base shall not
constitute a ‘special redetermination’ under Section 2.08(d)(ii) of the Credit
Agreement.”

 

(c)         Section 9.01 of the Credit Agreement (Permitted Indebtedness) is
hereby amended by inserting clause (m) to read as follows:

 

“(m)    Permitted Senior Notes and any guarantees thereof issued after December
8, 2009 pursuant to one or more indentures, provided that (i) at the time of
incurring such Debt (A) no Default has occurred and is then continuing and (B)
no Default would result from the incurrence of such Debt after giving effect to
the incurrence of such Debt (and any concurrent repayment of Debt with the
proceeds of such incurrence), (ii) such Debt does not mature, and is not subject
to mandatory repurchase, redemption or amortization (other than pursuant to
customary asset sale or change of control provisions requiring redemption or
repurchase) prior to the date that is three months after the then latest
Maturity Date of the Second Lien Loan Agreement, (iii) the covenants and events
of default applicable thereto shall be based upon prevailing market conditions
for public offerings or private placements of high yield securities, but in any
event shall not contain financial maintenance covenants, (iv) no Subsidiary of
the Borrower shall at any time be a guarantor of (or incur guarantee obligations
with respect to) such Debt unless the respective Subsidiary is at such time a
Guarantor hereunder, (v) prior to, or concurrently with, the issuance of any
Permitted Senior Notes, the Borrower shall have received proceeds from the sale
of capital stock or receive an equity contribution in an amount equal to at
least $15 million in the aggregate from any Person(s) after December 8, 2009 and
(vi) concurrently with the incurrence of such Debt, the Borrowing Base is
adjusted pursuant to Section 2.08(f); provided further that the net proceeds of
such Debt shall be applied first, to prepay the Loans in an aggregate principal
amount to cure any Deficiency created by a reduction in the Borrowing Base
pursuant to Section 2.08(f), together with interest on the principal amount paid
accrued to the date of such prepayment, second, to repay Borrower’s obligations
under the Second Lien Loan Agreement (as provided therein), and thereafter for
such purposes as the Borrower may determine and otherwise in compliance with
this Agreement.”

 

(d)        Section 9.13 of the Credit Agreement (Current Ratio) is hereby
amended in its entirety to read as follows:

 

“The Borrower will not permit its Current Ratio to be less than 1.00 to 1.00 at
any time (except for Borrower’s fiscal quarter ending December 31, 2009, in
which case Borrower shall not permit its Current Ratio to be less than 0.60 to
1.00 at any time, provided, that, if the Borrower receives aggregate net
proceeds from a Secondary Equity Offering of $100,000,000 or more before
December 31, 2009, then the Current Ratio for the fiscal quarter ending December
31, 2009 shall be 1.00 to 1.00). The Current Ratio shall be calculated and
tested quarterly as of the

 

 

 

2

 



--------------------------------------------------------------------------------

last day of each fiscal quarter of Borrower. As used in this Section 9.13,
“Current Ratio” shall mean the ratio of (i) consolidated Current Assets to
(ii) consolidated Current Liabilities; "Current Assets" shall have the meaning
of such term as defined by GAAP, except any availability under the Borrowing
Base shall be included in the definition of Current Assets; and "Current
Liabilities" shall have the meaning of such term as defined by GAAP, except that
current maturities of the Notes shall be excluded from Current Liabilities.
Current asset or liability accounts associated with Hedging Agreements will be
excluded from calculations of the Current Ratio.”

 

(e)         Section 9.14 of the Credit Agreement (Leverage Ratio) is hereby
amended in its entirety to read as follows:

 

“The Borrower will not permit its Leverage Ratio as of the end of any fiscal
quarter of the Borrower (calculated quarterly at the end of each fiscal quarter)
to be (a) greater than 4.00 to 1.00 for the fiscal quarter ending December 31,
2009, (b) greater than 3.75 to 1.00 for the fiscal quarter ending March 31,
2010, and thereafter,provided, that, if the Borrower receives aggregate proceeds
from a Secondary Equity Offering of $100,000,000 or more before offering costs
and fees, then (x) commencing on such date through the fiscal quarter ending
December 31, 2010, the ratio shall be 3.50 to 1.00, and (y) 3.25 to 1.00
thereafter. For the purposes of this Section 9.14, "Leverage Ratio" shall mean
the ratio of (i) total Debt as of such date of the Borrower and its Consolidated
Subsidiaries, to (ii) EBITDAX of the Borrower and its Consolidated Subsidiaries
for the four fiscal quarters ending on such date.”

 

(f)         Section 9.15 of the Credit Agreement (Interest Coverage Ratio) is
hereby amended in its entirety to read as follows:

 

“The Borrower will not permit its Interest Coverage Ratio as of the end of any
fiscal quarter of the Borrower (calculated quarterly at the end of each fiscal
quarter) to be less than (a) 2.25 to 1.00 through the fiscal quarter ending
December 31, 2010, and (b) 2.75 to 1.00 thereafter. For the purposes of this
Section 9.15, "Interest Coverage Ratio" shall mean the ratio of (i) EBITDAX for
the four fiscal quarters ending on such date to (ii) interest expense for such
four fiscal quarters of the Borrower and its Consolidated Subsidiaries.”

 

(g)        Section 10.01 of the Credit Agreement (Events of Default) is hereby
amended by inserting Subsection (q), in order, to read as follows:

 

“(q) Borrower does not receive proceeds from the sale of capital stock or
receive an equity contribution in an amount equal to at least $15,000,000 in the
aggregate from any Person(s) after December 8, 2009 and prior to March 1, 2010.

 

(h)        Annex I to the Credit Agreement (List of Percentage Share and Maximum
Credit Amounts) is hereby replaced in its entirety with Annex A attached hereto.

 

SECTION 3.   Borrowing Base Redeterminations. Agent and the Majority Lenders
agree that the Borrowing Base on January 1, 2010 shall be One Hundred
Thirty-Five Million Dollars ($135,000,000). In the event the Borrowing Base
exceeds $105,000,000 on January 1, 2010 or any date thereafter, until the next
Borrowing Base determination under Section 2.08(b) of the Credit Agreement, the
following reductions shall be made until the Borrowing Base is equal to
$105,000,000, but in no event shall the Borrowing Base be reduced below
$105,000,000 pursuant to the reductions set forth in this Section 3:

 

 

3

 



--------------------------------------------------------------------------------

(a)         on January 1, 2010, the Borrowing Base shall be reduced by the
amount of net proceeds from the sale or issuance of capital stock or other
equity interests of the Borrower received by Borrower on or after the date of
this Amendment to and including December 31, 2009;

 

(b)        on or after January 1, 2010, the Borrowing Base shall be
automatically reduced by the amount of net proceeds from the sale or issuance of
capital stock or other equity interests of the Borrower received by Borrower on
such date;

 

(c)         on February 1, 2010, the Borrowing Base shall automatically be
reduced by $2,500,000;

 

(d)        on March 1, 2010, the Borrowing Base shall automatically be further
reduced by $17,500,000;

 

(e)         on April 1, 2010, the Borrowing Base shall automatically be further
reduced by $2,500,000;

 

Borrower acknowledges that notwithstanding anything to the contrary in the
Credit Agreement, Agent may initiate one additional unscheduled redetermination
in accordance with Section 2.08(d)(ii) of the Credit Agreement between January
1, 2010 and May 1, 2010.

 

SECTION 4.   Consent to Sale of Mortgaged Properties. Pursuant to Section 12.04
of the Credit Agreement, and not withstanding Section 9.16 of the Credit
Agreement, Agent and the Majority Lenders hereby consent to the sale for cash of
the Mortgaged Properties described on Annex B attached hereto on the terms set
forth in the Purchase and Sale Agreement between Borrower, Guarantor and
Shoreline Southeast LLC dated November 24, 2009, and authorize Agent to release
all Liens covering such Mortgaged Properties securing the Obligations under the
Credit Agreement, subject to the condition that if the sale occurs before
January 1, 2010, the net proceeds of such sale be immediately used to prepay the
Loans, together with interest on the principal amount paid accrued to the date
of such prepayment and the Borrowing Base shall be automatically reduced by the
amount of such net proceeds.

 

SECTION 5.    Conditions of Effectiveness. The obligations of Agent and the
Lenders to amend the Credit Agreement as provided herein are subject to the
fulfillment of the following conditions precedent:

 

(a)        Borrower and Guarantor shall have delivered to Agent four duly
executed counterparts of this Amendment;

 

(b)       Borrower shall have paid all reasonable fees and expenses which are
due and payable by Borrower on or prior to the date hereof under the Loan
Documents, including, without limitation, all fees and expenses agreed pursuant
to that certain Amendment Engagement Letter dated as of December 4, 2009, due
and payable on the date hereof, and, to the extent invoiced, reimbursement or
payment by Borrower of all reasonable expenses required to be reimbursed or paid
by Borrower under the Loan Documents, including the reasonable fees and
disbursements of Agent’s counsel, Haynes and Boone, LLP;

 

(c)        The Master Assignment Agreement dated as of December 7, 2009 shall
have been duly executed by all parties thereto; and

 

 

(d)

no Material Adverse Effect shall have occurred.

 

 

4

 



--------------------------------------------------------------------------------

SECTION 6.    Representations and Warranties. Borrower and Guarantor each
represents and warrants to Agent and the Lenders, with full knowledge that
Lenders are relying on the following representations and warranties in executing
this Amendment, as follows:

 

(a)        It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)       The Agreement, the Loan Documents and each and every other document
executed and delivered in connection herewith constitute the legal, valid and
binding obligation of it, to the extent it is a party thereto, enforceable
against it in accordance with their respective terms.

 

(c)        This Amendment does not and will not violate any provisions of any of
the Organization Documents of it or any contract, agreement, instrument or
requirement of any Governmental Authority to which it is subject. Its execution
of this Amendment will not result in the creation or imposition of any lien upon
any of its properties other than those permitted by the Credit Agreement and
this Amendment.

 

(d)       Execution, delivery and performance of this Amendment does not require
the consent or approval of any other Person (other than all Lenders), including,
without limitation, any regulatory authority or governmental body of the United
States of America or any state thereof or any political subdivision of the
United States of America or any state thereof.

 

 

(e)

As of the date of this Amendment, it is Solvent.

 

(f)        Except to the extent expressly set forth herein as the contrary,
nothing in this Section 6 is intended to amend any of the representations or
warranties contained in the Agreement or the Loan Documents to which Borrower is
a party.

 

 

SECTION 7.

Reference to and Effect on the Agreement.

 

(a)        Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)       Except as specifically amended by this Amendment, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

 

SECTION 8.    Cost, Expenses and Taxes. Borrower agrees to pay all reasonable
legal fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees, and agree to save Agent harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such fees.

 

SECTION 9.   Extent of Amendment. Except as otherwise expressly provided herein,
neither the Agreement nor the other Loan Documents are amended, modified or
affected by this Amendment. Borrower hereby ratifies and confirms that:

 

(a)       except as expressly amended hereby, all of the terms, conditions,
covenants, representations, warranties and all other provisions of the Agreement
remain in full force and effect;

 

5

 



--------------------------------------------------------------------------------

(b)       each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms; and

 

(c)       the Collateral is unimpaired by this Amendment except to the extent of
the release of Liens covering the Mortgaged Properties described on Annex A
hereto upon the conditions set forth herein.

 

SECTION 10.  Grant and Affirmation of Security Interest. Borrower hereby
confirms and agrees that:

 

(a)       except as otherwise expressly set forth herein any and all liens,
security interests and other security or Collateral now or hereafter held by
Agent or Lenders as security for payment and performance of the obligations are
hereby renewed and carried forth to secure payment and performance of all of the
Obligations; and

 

(b)       the Loan Documents, as such may be amended in accordance herewith, are
and remain legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their respective terms.

 

SECTION 11.   Claims.  As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce Agent and
the Lenders to enter into this Amendment, Borrower and Guarantor each represents
and warrants that it does not know of any defenses, counterclaims or rights of
setoff to the payment of any Obligations of Borrower or Guarantor to Agent or
Lenders.

 

SECTION 12.   Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or in portable document format (.pdf) and other Loan Documents shall be equally
as effective as delivery of a manually executed counterpart of this Amendment
and such other Loan Documents.

 

SECTION 13.   Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas.

 

SECTION 14.   Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.

 

SECTION 15.   NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AGREEMENT (AS
AMENDED IN WRITING FROM TIME TO TIME) AND THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED BY BORROWER, GUARANTOR, AGENT AND LENDERS (TOGETHER WITH ALL FEE
LETTERS AS THEY RELATE TO THE PAYMENT OF FEES AFTER THE DATE HEREOF) REPRESENT
THE FINAL AGREEMENT BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

SECTION 16.  No Waiver. Borrower and Guarantor each agrees that no Event of
Default and no Default has been waived or remedied by the execution of this
Amendment by Agent and Lenders, and any Default or Event of Default heretofore
arising and currently continuing shall continue after the

 

6

 



--------------------------------------------------------------------------------

execution and delivery hereof. Nothing contained in this Amendment nor any past
indulgence by Agent or the Lenders, nor any other action or inaction on behalf
of Agent or the Lenders (i) shall constitute or be deemed to constitute a waiver
of any Defaults or Events of Default which may exist under the Agreement or the
other Loan Documents, or (ii) shall constitute or be deemed to constitute an
election of remedies by Agent or the Lenders or a waiver of any of the rights or
remedies of Agent or the Lenders provided in the Agreement or the other Loan
Documents or otherwise afforded at law or in equity.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 

7

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWER:

 

CRIMSON EXPLORATION INC.,

a Delaware corporation

 

 

By:

/s/ E. Joseph Grady

E. Joseph Grady

 

Senior Vice President and

 

Chief Financial Officer

 

GUARANTOR:

 

CRIMSON EXPLORATION OPERATING, INC., a Delaware corporation

 

 

By:

/s/ E. Joseph Grady

 

E. Joseph Grady

 

Senior Vice President and

 

Chief Financial Officer

 

Signature Page to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------



AGENT AND LENDER:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By: /s/ Richard Gould

 

Name: Richard Gould

Title:   Senior Vice President

 

 

Signature Page to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------



LENDERS:

 

THE ROYAL BANK OF SCOTLAND plc

 

 

By: /s/ Kelly Smith

 

Name: Kelly Smith

 

Title: Senior Vice President

 

Signature Page to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.

 

By: /s/ Michaela Braun

 

Name: Michaela Braun

 

Title: Vice President

 

 

 

By: /s/ Chad Clark

 

Name: Chad Clark

 

Title: Director

 

 

 

                                          
                                                                     

 

Signature Page to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------

REGIONS BANK

 

 

By:

/s/ Kelly L. Elmore III

 

Name: Kelly L. Elmore

 

Title: Senior Vice President

 

 

Signature Page to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------

BANK OF TEXAS, NA

 

By: /s/ Trudy W. Nelson

 

Name: Trudy W. Nelson

 

 

Title: Senior Vice President

 

 

 

Signature Page to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------

BANK OF SCOTLAND, PLC

 

By: /s/ Karen Weich

 

Name: Karen Weich

 

 

Title: Vice President

 

 

 

Signature Page to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------

ANNEX A

 

ANNEX I

LIST OF PERCENTAGE SHARES AND

MAXIMUM REVOLVING CREDIT AMOUNTS

 

Name of Lender

Percentage Share

Maximum Revolving

Credit Amount

Wells Fargo Bank, National Association

26%

$104,000,000.00

The Royal Bank of Scotland plc

20%

$80,000,000.00

Regions Bank

18%

$72,000,000.00

Fortis Capital Corp.

12%

$48,000,000.00

Bank of Scotland, PLC

12%

$48,000,000.00

Bank of Texas, N.A.

12%

$48,000,000.00

TOTAL

100%

$400,000,000.00

 

 

 

 

Annex A to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



--------------------------------------------------------------------------------

ANNEX B

 

[SUBJECT SOUTH LOUISIANA PROPERTIES]

 

 

 

Annex B to Fourth Amendment to

Amended and Restated Credit Agreement

(Crimson Exploration Inc.)

 



 